Citation Nr: 1500120	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims file was subsequently transferred to the RO in Hartford, Connecticut.

In January 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is in the claims file.

The reopened claim of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2002 rating decision, the RO denied entitlement to service connection for hepatitis C, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final November 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.



CONCLUSIONS OF LAW

1. The November 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for hepatitis C.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, then the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for hepatitis C following the November 2002 rating decision.  Additionally, no new and material evidence was received within the one year appeal period.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the November 2002 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence received since then to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  

In the November 2002 rating decision, the RO denied the Veteran's claim because the Veteran had not provided any hepatitis risk factors which were applicable to his claim, and because there was no medical evidence in the claims file that established a link between his hepatitis C and military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 2002 rating decision that addresses these bases.

Evidence submitted and obtained since the November 2002 rating decision includes the Veteran's own written statements and testimony as well as lay statements from a former servicemember who was stationed with the Veteran in Vietnam.  

Specifically, in his July 2012 notice of disagreement, the Veteran indicated that he contracted hepatitis C in Vietnam as a result of sharing toothbrushes and razors with other servicemembers and helping to evacuate wounded and bloodied U.S. Marines at C-2 Base and the military base at Gio Linh, Vietnam.  

In correspondence dated in May 2012, a former servicemember who served with the Veteran in Vietnam indicated that the Veteran was stationed all along the Vietnamese Demilitarized Zone (DMZ) where he shared razors and soap with other servicemembers and assisted in the evacuation of injured Marines who were covered in blood.  

At his January 2013 Board videoconference hearing, the Veteran testified that he shared toothbrushes and razors with other servicemembers while stationed in Vietnam, and that he was exposed to the blood of wounded comrades during periods when his military bases were assaulted by enemy combatants.  The Veteran further testified that he injected heroin into his body for a period of less than two years upon his return from Vietnam, but that he always used clean needles because his roommate worked for a medical research facility and would bring disposable needles home.  In approximately 1972, the Veteran indicated he was diagnosed as having hepatitis, although hepatitis C was not recognized at that time.   He first learned that he was infected with hepatitis C in the early 1990s when he was denied life insurance due to hepatitis C, at which time he underwent liver biopsies to confirm the diagnosis.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses the presence of in-service risk factors relevant to hepatitis C.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened, and to that extent, the appeal is granted.


REMAND

Current records indicate a diagnosis of hepatitis C.

The Veteran alleges several alternative risk factors in his exposure to hepatitis C.  First, he reports that in service he shared toothbrushes and razors with other servicemembers while stationed in Vietnam.  Second, he alleges that he was exposed to potentially contaminated blood while helping to evacuate injured U.S. Marines from Vietnam.

As there is evidence of a current disability and a potential nexus to service, remand for examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA liver examination.  The claims file must be reviewed in conjunction with the examination.  All required testing must be accomplished.

The examiner must take from the Veteran a complete history covering all risk factors for hepatitis C.  The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C was contracted during active military service.  The Veteran reports military service risk factors of sharing toothbrushes and razors as well as being exposed to the blood of injured servicemembers.  The examiner is informed that the Veteran has also reported post-service intravenous drug use for a period of under two years, but testified that he always used clean, disposable needles.  

A full and complete rationale for the opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, then the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then adjudicate the reopened claim for service connection, de novo.  If the benefit sought remains denied, then issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


